Name: Council Decision 2012/35/CFSP of 23Ã January 2012 amending Decision 2010/413/CFSP concerning restrictive measures against Iran
 Type: Decision
 Subject Matter: international trade;  international affairs;  oil industry;  Asia and Oceania;  technology and technical regulations;  coal and mining industries;  international security;  iron, steel and other metal industries
 Date Published: 2012-01-24

 24.1.2012 EN Official Journal of the European Union L 19/22 COUNCIL DECISION 2012/35/CFSP of 23 January 2012 amending Decision 2010/413/CFSP concerning restrictive measures against Iran THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Whereas: (1) On 27 February 2007, the Council adopted Common Position 2007/140/CFSP concerning restrictive measures against Iran (1) which implemented United Nations Security Council Resolution (UNSCR) 1737 (2006). (2) On 23 April 2007, the Council adopted Common Position 2007/246/CFSP (2) which implemented UNSCR 1747 (2007). (3) On 7 August 2008, the Council adopted Common Position 2008/652/CFSP (3) which implemented UNSCR 1803 (2008). (4) On 26 July 2010, the Council adopted Decision 2010/413/CFSP (4) which implemented UNSCR 1929 (2010). (5) On 1 December 2011, the Council reiterated its serious and deepening concerns over the nature of Iran's nuclear programme, and in particular over the findings on Iranian activities relating to the development of military nuclear technology, as reflected in the latest International Atomic Energy Agency (IAEA) report. In the light of these concerns and in accordance with the European Council Declaration of 23 October 2011, the Council agreed to broaden existing sanctions by examining, in close coordination with international partners, additional measures including measures aimed at severely affecting the Iranian financial system, in the transport sector, in the energy sector, measures against the Iranian Revolutionary Guard Corps (IRGC), as well as in other areas. (6) On 9 December 2011, the European Council endorsed the Council conclusions of 1 December 2011 and invited the Council to proceed with its work relating to extending the scope of the Union's restrictive measures against Iran as a matter of priority. (7) In this context, it is appropriate to prohibit or control the supply, sale or transfer to Iran of additional items, materials, equipment, goods and technology, that could contribute to Iran's enrichment-related, reprocessing or heavy water-related activities, to the development of nuclear weapon delivery systems or to the pursuit of activities related to other topics about which the IAEA has expressed concerns or identified as outstanding, or to other weapons of mass destruction programmes. This prohibition should include dual-use goods and technology. (8) Recalling the potential connection between Iran's revenues derived from its energy sector and the funding of Iran's proliferation-sensitive nuclear activities and that chemical process equipment and materials required for the petrochemical industry have much in common with those required for certain sensitive nuclear fuel cycle activities, as underlined in UNSCR 1929 (2010), the sale, supply or transfer to Iran of further key equipment and technology which could be used in key sectors in the oil and natural gas industry or, in the petrochemical industry, should be prohibited. Moreover, Member States should prohibit any new investment in the petrochemical sector in Iran. (9) In addition, the purchase, import or transport from Iran of crude oil and petroleum products, as well as of petrochemical products, should be prohibited. (10) Moreover, the sale, purchase, transportation or brokering of gold, precious metals and diamonds to, from or for the Government of Iran should be prohibited. (11) In addition, the delivery of newly printed or minted or unissued Iranian denominated banknotes and coinage to or for the benefit of the Central Bank of Iran should be prohibited. (12) Furthermore, restrictive measures should be imposed against the Central Bank of Iran in view of its involvement in activities to circumvent sanctions imposed against Iran. (13) The restrictions on admission and the freezing of funds and economic resources should be applied to additional persons and entities providing support to the Government of Iran allowing it to pursue proliferation-sensitive nuclear activities or the development of nuclear weapon delivery systems, in particular persons and entities providing financial, logistical or material support to the Government of Iran. (14) The restrictions on admission and the freezing of funds applied to members of the IRGC should no longer be restricted to senior members but could apply to other members of the IRGC. (15) Moreover, additional persons and entities should be included in the list of persons and entities subject to restrictive measures as set out in Annex II to Decision 2010/413/CFSP. (16) Further action by the Union is needed in order to implement certain measures, HAS ADOPTED THIS DECISION: Article 1 Council Decision 2010/413/CFSP is hereby amended as follows: (1) in Article 1(1), point (e) is replaced by the following: "(e) other dual-use goods and technology listed in Annex I to Council Regulation (EC) No 428/2009 of 5 May 2009 setting up a Community regime for the control of exports, transfer, brokering and transit of dual-use items (5) and not covered by point (a) except for certain items in category 5 - Part 1 and category 5 - Part 2 in Annex I to that Regulation. (2) the following Articles are inserted: "Article 3a 1. The import, purchase or transport of Iranian crude oil and petroleum products shall be prohibited. The Union shall take the necessary measures in order to determine the relevant items to be covered by this provision. 2. It shall be prohibited to provide, directly or indirectly, financing or financial assistance, including financial derivatives, as well as insurance and reinsurance, related to the import, purchase, or transport of Iranian crude oil and petroleum products. Article 3b 1. The import, purchase or transport of Iranian petrochemical products shall be prohibited. The Union shall take the necessary measures in order to determine the relevant items to be covered by this provision. 2. It shall be prohibited to provide, directly or indirectly, financing or financial assistance, as well as insurance and reinsurance, related to the import, purchase, or transport of Iranian petrochemical products Article 3c 1. The prohibitions set out in Article 3a shall be without prejudice to the execution, until 1 July 2012, of contracts concluded before 23 January 2012 or ancillary contracts necessary for the execution of such contracts, to be concluded and executed not later than 1 July 2012. 2. The prohibitions set out in Article 3a shall be without prejudice to the execution of obligations provided for in contracts concluded before 23 January 2012 or in ancillary contracts necessary for the execution of such obligations where the supply of Iranian crude oil and petroleum products or the proceeds derived from their supply are for the reimbursement of outstanding amounts with respect to contracts concluded before 23 January 2012 to persons or entities within the territories of Member States or under their jurisdiction, where those contracts specifically provide for such reimbursements. Article 3d 1. The prohibitions set out in Article 3b shall be without prejudice to the execution, until 1 May 2012, of contracts concluded before 23 January 2012 or in ancillary contracts necessary for the execution of such contracts, to be concluded and executed not later than 1 May 2012. 2. The prohibitions set out in Article 3b shall be without prejudice to the execution of obligations provided for in contracts concluded before 23 January 2012 or in ancillary contracts necessary for the execution of such obligations where the supply of petrochemical products or the proceeds derived from the supply of these products are for the reimbursement of outstanding amounts with respect to contracts concluded before 23 January 2012 to persons or entities within the territories of Member States or under their jurisdiction, where those contracts specifically provide for such reimbursements."; (3) the following Articles are inserted: "Article 4a 1. The sale, supply or transfer of key equipment and technology for the petrochemical industry in Iran, or to Iranian or Iranian-owned enterprises engaged in that industry outside Iran, by nationals of Member States, or from the territories of Member States, or using vessels or aircraft under the jurisdiction of Member States shall be prohibited whether or not originating in their territories. The Union shall take the necessary measures in order to determine the relevant items to be covered by this provision. 2. It shall be prohibited to provide the following to enterprises in Iran that are engaged in the Iranian petrochemical industry or to Iranian, or Iranian-owned enterprises engaged in that industry outside Iran: (a) technical assistance or training and other services related to key equipment and technology as determined according to paragraph 1; (b) financing or financial assistance for any sale, supply, transfer or export of key equipment and technology as determined according to paragraph 1 or for the provision of related technical assistance or training. 3. It shall be prohibited to participate, knowingly or intentionally, in activities the object or effect of which is to circumvent the prohibitions referred to in paragraphs 1 and 2. Article 4b 1. The prohibition in Article 4(1) shall be without prejudice to the execution of an obligation relating to the delivery of goods provided for in contracts concluded before 26 July 2010. 2. The prohibitions in Article 4 shall be without prejudice to the execution of an obligation arising from contracts concluded before 26 July 2010 and relating to investments made in Iran before the same date by enterprises established in Member States. 3. The prohibition in Article 4a(1) shall be without prejudice to the execution of an obligation relating to the delivery of goods provided for in contracts concluded before 23 January 2012. 4. The prohibitions in Article 4a shall be without prejudice to the execution of an obligation arising from contracts concluded before 23 January 2012 and relating to investments made in Iran before the same date by enterprises established in Member States. Article 4c The direct or indirect sale, purchase, transportation or brokering of gold and precious metals, as well as of diamonds, to, from or for the Government of Iran, its public bodies, corporations and agencies, the Central Bank of Iran, as well as to, from or for persons and entities acting on their behalf or at their direction, or entities owned or controlled by them shall be prohibited. The Union shall take the necessary measures in order to determine the relevant items to be covered by this provision. Article 4d The delivery of newly printed or minted or unissued Iranian denominated banknotes and coinage to or for the benefit of the Central Bank of Iran shall be prohibited."; (4) the following Article is inserted: "Article 6a The following shall be prohibited: (a) the granting of any financial loan or credit to enterprises in Iran that are engaged in the Iranian petrochemical industry or to Iranian or Iranian-owned enterprises engaged in that industry outside Iran; (b) the acquisition or extension of a participation in enterprises in Iran that are engaged in the Iranian petrochemical industry, or to Iranian or Iranian-owned enterprises engaged in that industry outside Iran, including the acquisition in full of such enterprises and the acquisition of shares and securities of a participating nature; (c) the creation of any joint venture with enterprises in Iran that are engaged in the Iranian petrochemical industry and with any subsidiary or affiliate under their control."; (5) Article 7 is replaced by the following: "Article 7 1. The prohibitions in Article 6(a) and (b) respectively: (i) shall be without prejudice to the execution of an obligation arising from contracts or agreements concluded before 26 July 2010; (ii) shall not prevent the extension of a participation, if such extension is an obligation under an agreement concluded before 26 July 2010. 2. The prohibitions in Article 6a(a) and (b) respectively: (i) shall be without prejudice to the execution of an obligation arising from contracts or agreements concluded before 23 January 2012; (ii) shall not prevent the extension of a participation, if such extension is an obligation under an agreement concluded before 23 January 2012."; (6) Article 19(1) is amended as follows: (a) point (b) is replaced by the following: "(b) other persons not covered by Annex I that are engaged in, directly associated with, or providing support for Iran's proliferation-sensitive nuclear activities or for the development of nuclear weapon delivery systems, including through the involvement in procurement of the prohibited items, goods, equipment, materials and technology, or persons acting on their behalf or at their direction, or persons that have assisted designated persons or entities in evading or violating the provisions of UNSCR 1737 (2006), UNSCR 1747 (2007), UNSCR 1803 (2008) and UNSCR 1929 (2010) or this Decision as well as other members of the IRGC, as listed in Annex II."; (b) the following point is added: "(c) other persons not covered by Annex I that provide support to the Government of Iran, and persons associated with them, as listed in Annex II."; (7) Article 20 is amended as follows: (a) paragraph 1 is amended as follows: (i) point (b) is replaced by the following: "(b) persons and entities not covered by Annex I that are engaged in, directly associated with, or providing support for, Iran's proliferation-sensitive nuclear activities or for the development of nuclear weapon delivery systems, including through the involvement in procurement of the prohibited items, goods, equipment, materials and technology, or persons or entities acting on their behalf or at their direction, or entities owned or controlled by them, including through illicit means, or persons and entities that have assisted designated persons or entities in evading or violating the provisions of UNSCR 1737 (2006), UNSCR 1747 (2007), UNSCR 1803 (2008) and UNSCR 1929 (2010) or this Decision as well as other members and entities of IRGC and IRISL and entities owned or controlled by them or acting on their behalf, as listed in Annex II."; (ii) the following point is added: "(c) other persons and entities not covered by Annex I that provide support to the Government of Iran, and persons and entities associated with them, as listed in Annex II."; (b) the following paragraph is inserted: "4a. With regard to persons and entities listed in Annex II, exemptions may also be made for funds and economic resources which are to be paid into or from an account of a diplomatic or consular mission or an international organisation enjoying immunities in accordance with international law, in so far as such payments are intended to be used for official purposes of the diplomatic or consular mission or international organisation."; (c) the following paragraphs are added: "7. Paragraphs 1 and 2 shall not apply to a transfer by or through the Central Bank of Iran of funds or economic resources received and frozen after the date of its designation or to a transfer of funds or economic resources to or through the Central Bank of Iran after the date of its designation where such transfer is related to a payment by a non-designated financial institution due in connection with a specific trade contract, provided that the relevant Member State has determined, on a case-by-case basis, that the payment is not directly or indirectly received by a person or entity referred to in paragraph 1. 8. Paragraph 1 shall not apply to a transfer by or through the Central Bank of Iran of frozen funds or economic resources where such transfer is for the purpose of providing financial institutions under the jurisdiction of Member States with liquidity for the financing of trade, provided that the transfer has been authorised by the relevant Member State.; 9. Paragraph 2 shall be without prejudice to payments to the Central Bank of Iran in connection with the execution of contracts in conformity with Articles 3a, 3b, 3c or 3d. 10. Paragraph 1 shall not prevent Bank Tejarat listed in Annex II, for a period of two months after the date of its designation, from making a payment from funds or economic resources received and frozen after the date of its designation or from receiving a payment after the date of its designation, where such payment is due in connection with a specific trade contract, provided that the relevant Member State has determined, on a case-by-case basis, that the payment is not directly or indirectly received by a person or entity referred to in paragraph 1. 11. Paragraphs 7, 8, 9 and 10 are without prejudice to paragraphs 3, 4, 4a, 5 and 6 of this Article and to Article 10(3)."; (8) in Article 24, paragraph 2 is replaced by the following: "2. Where the Council decides to subject a person or entity to the measures referred to in Articles 19(1)(b) and (c) and 20(1)(b) and (c), it shall amend Annex II accordingly."; (9) in Article 25, paragraph 2 is replaced by the following: "2. Annexes I and II shall also include, where available, information necessary to identify the persons or entities concerned, as provided by the Security Council or by the Committee in respect of Annex I. With regard to persons, such information may include names including aliases, date and place of birth, nationality, passport and ID card numbers, gender, address, if known and function or profession. With regard to entities such information may include names, place and date of registration, registration number and place of business. Annexes I and II shall also include the date of designation."; (10) in Article 26, paragraphs 2 and 3 are replaced by the following: "2. The measures concerning the prohibition on import, purchase or transport of Iranian crude oil and petroleum products in Article 3a shall be reviewed not later than 1 May 2012, in particular taking due account of the availability and the financial conditions for the supply of crude oil and petroleum products produced in countries other than Iran, with a view to ensuring the continuity of energy supply of Member States. 3. The measures referred to in Articles 19(1)(b) and (c) and 20(1)(b) and (c) shall be reviewed at regular intervals and at least every 12 months. They shall cease to apply in respect of the persons and entities concerned if the Council determines, in accordance with the procedure referred to in Article 24, that the conditions for their application are no longer met.". Article 2 1. The persons and entities listed in Annex I to this Decision shall be added to the list set out in Annex II to Decision 2010/413/CFSP. 2. The entity listed in Annex II to this Decision shall be removed from the list set out in Annex II to Decision 2010/413/CFSP. 3. The entries in Annex II to Decision 2010/413/CFSP shall be amended as set out in Annex III to this Decision. Article 3 This Decision shall enter into force on the date of its adoption. Done at Brussels, 23 January 2012. For the Council The President C. ASHTON (1) OJ L 61, 28.2.2007, p. 49. (2) OJ L 106, 24.4.2007, p. 67. (3) OJ L 213, 8.8.2008, p. 58. (4) OJ L 195, 27.7.2010, p. 39. (5) OJ L 134, 29.5.2009, p. 1."; ANNEX I List of persons and entities referred to in Article 2(1) I. Persons and entities involved in nuclear or ballistic missiles activities B. Entities Name Identifying information Reasons Date of listing 1. Central Bank of Iran (a.k.a. Central Bank of the Islamic Republic of Iran) Postal Address: Mirdamad Blvd., NO.144, Tehran, Islamic Republic of Iran P.O. Box: 15875 / 7177 Switchboard: +98 21 299 51 Cable Address: MARKAZBANK Telex: 216 219-22 MZBK IR SWIFT Address: BMJIIRTH Web Site: http://www.cbi.ir E-mail: G.SecDept@cbi.ir Involvement in activities to circumvent sanctions 23.1.2012 2. Bank Tejarat Postal Address: Taleghani Br. 130, Taleghani Ave. P.O.Box: 11365 - 5416, Tehran Tel.: 88826690 Tlx.: 226641 TJTA IR. Fax: 88893641 Website: http://www.tejaratbank.ir Bank Tejarat is a State owned bank. It has directly facilitated Irans nuclear efforts. For example, in 2011, Bank Tejarat facilitated the movement of tens of millions of dollars in an effort to assist the UN designated Atomic Energy Organisation of Irans ongoing effort to acquire yellowcake uranium. The AEOI is the main Iranian organisation for research and development of nuclear technology, and manages fissile material production programs. Bank Tejarat also has a history of assisting designated Iranian banks in circumventing international sanctions, for example acting in business involving UN designated Shahid Hemmat Industrial Group cover companies. Through its financial services to EU designated Bank Mellat and Export Development Bank of Iran (EDBI) in the past few years, Bank Tejarat has also supported the activities of subsidiaries and subordinates of the Iran Revolutionary Guard Corps, UN designated Defense Industries Organisation and UN designated MODAFL. 23.1.2012 3. Tidewater (a.k.a. Tidewater Middle East Co.) Postal address: No. 80, Tidewater Building, Vozara Street, Next to Saie Park, Tehran, Iran Owned or controlled by IRGC 23.1.2012 4. Turbine Engineering Manufacturing (TEM) (a.k.a T.E.M. Co.) Postal address: Shishesh Mina Street, Karaj Special Road, Tehran, Iran Used as a front company by designated Iran Aircraft Industries (IACI) for covert procurement activities. 23.1.2012 5. Sad Export Import Company (a.k.a. SAD Import & Export Company) Postal address: Haftom Tir Square, South Mofte Avenue, Tour Line No; 3/1, Tehran, Iran P.O. Box 1584864813 Tehran, Iran Used as a front company by designated Defence Industries Organization (DIO). Involved in arms transfers to Syria. The companys involvement was also noted in illicit arms transfer aboard M/V Monchegorsk. 23.1.2012 6. Rosmachin Postal address: Haftom Tir Square, South Mofte Avenue, Tour Line No; 3/1, Tehran, Iran P.O. Box 1584864813 Tehran, Iran Front company of Sad Export Import Company. Involved in illicit arms transfer aboard M/V Monchgorsk. 23.1.2012 II. Islamic Revolutionary Guard Corps (IRGC) A. Persons Name Identifying information Reasons Date of listing 1. Ali Ashraf NOURI IRGC Deputy Commander, IRGC Political Bureau Chief 23.1.2012 2. Hojatoleslam Ali SAIDI (a.k.a. Hojjat- al-Eslam Ali Saidi or Saeedi Representative of the Supreme Leader to the IRGC 23.1.2012 3. Amir Ali Haji ZADEH (a.k.a. Amir Ali Hajizadeh) IRGC Air Force Commander, Brigadier General 23.1.2012 B. Entities Name Identifying information Reasons Date of listing 1. Behnam Sahriyari Trading Company Postal address: Ziba Buidling, 10th Floor, Northern Sohrevardi Street, Tehran, Iran Sent two containers of various types of firearms from Iran to Syria in May 2007 in violation of op. 5 of UNSCR 1747(2007) 23.1.2012 III. Islamic Republic of Iran Shipping Lines (IRISL) B. Entities Name Identifying information Reasons Date of listing 1. BIIS Maritime Limited Postal address: 147/1 St. Lucia, Valletta, Malta Owned or controlled by designated Irano Hind 23.1.2012 2. Darya Delalan Sefid Khazar Shipping Company (Iran) (a.k.a. Khazar Sea Shipping Lines or Darya-ye Khazar Shipping Company or Khazar Shipping Co. or KSSL or Daryaye Khazar (Caspian Sea) Co. or Darya-e-khazar shipping Co.) Postal address: M. Khomeini St., Ghazian, Bandar Anzil, Gilan, IranNo. 1, End of Shahid Mostafa Khomeini St., Tohid Square, Bandar Anzali, 1711-324, Iran Owned or controlled by IRISL 23.1.2012 ANNEX II Entity referred to in Article 2(2) Syracuse S.L ANNEX III Entries referred to in Article 2(3) Name Identifying information Reasons Date of listing 1. Hanseatic Trade Trust & Shipping (HTTS) GmbH Postal address: Schottweg 7, 22087 Hamburg, Germany; Opp 7th Alley, Zarafshan St, Eivanak St, Qods Township; HTTS GmbH Controlled by and/or acting on behalf of IRISL. HTTS is registered under the same address as IRISL Europe GmbH in Hamburg, and its principal Dr. Naser Baseni was previously employed with IRISL. 23.1.2012 2. Oasis Freight Agency Postal address: Al Meena Street, Opposite Dubai Ports & Customs, 2nd Floor, Sharaf Building, Dubai UAE; Sharaf Building, 1st Floor, Al Mankhool St., Bur Dubai, P.O. Box 5562, Dubai, United Arab Emirates;Sharaf Building, No. 4, 2nd Floor, Al Meena Road, Opposite Customs, Dubai, United Arab Emirates, Kayed Ahli Building, Jamal Abdul Nasser Road (Parallel to Al Wahda St.), P.O. Box 4840, Sharjah, United Arab Emirates Acted on behalf of IRISL in the UAE. Has been replaced by Good Luck Shipping Company which is also designated for acting on behalf of IRISL 23.1.2012